                   1   LATHAM & WATKINS LLP
                       Melanie M. Blunschi (Bar No. 234264)
                   2     melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095

                   5
                       Andrew B. Clubok (pro hac vice to be filed)
                   6     andrew.clubok@lw.com
                       Susan E. Engel (pro hac vice to be filed)
                   7     susan.engel@lw.com
                       555 Eleventh Street, N.W., Suite 1000
                   8   Washington, D.C. 20004-1304
                       Telephone: +1.202.637.2200
                   9   Facsimile: +1.202.637.2201

               10      Attorneys for Defendant WhatsApp, Inc.

               11      Additional Counsel on Signature Page

               12
                                                    UNITED STATES DISTRICT COURT
               13
                                                   NORTHERN DISTRICT OF CALIFORNIA
               14
                                                          OAKLAND DIVISION
               15
                       DONNA-MARIE MAY, individually and on          Case No.: 4:20-cv-00659-JST
               16      behalf of all others similarly situated,
                                                                     STIPULATION AND [PROPOSED] ORDER
               17                     Plaintiff,                     TO VACATE CASE DEADLINES, ADJOURN
                                                                     CASE MANAGEMENT CONFERENCE, AND
               18                v.                                  STAY CASE PENDING DECISION IN
                                                                     FACEBOOK, INC. V. DUGUID, NO. 19-511 (S.
               19      WHATSAPP, INC.,                               CT.)
               20                     Defendant.                     (Civil L.R. 6-2, 7-12)
               21                                                    Hon: Jon S. Tigar
               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW
 SAN FRA NCI SCO                                                                          STIP. AND [PROPOSED] ORDER
                                                                                                        TO STAY CASE
                                                                                              Case No.: 4:20-cv-00659-JST
                   1           Defendant WhatsApp, Inc., and Plaintiff Donna-Marie May hereby request that this Court

                   2   (1) vacate all current deadlines, including the deadline for WhatsApp to respond to the complaint

                   3   and the deadline for the parties’ Case Management Statement; (2) adjourn the Case Management

                   4   Conference scheduled for August 11, 2020; and (3) stay this case pending the Supreme Court’s

                   5   decision in Facebook, Inc. v. Duguid, No. 19-511 (S. Ct.). The parties will notify the Court within

                   6   14 days of the Supreme Court’s decision in Duguid and include in that notice a proposal for the

                   7   orderly litigation of this case.

                   8           Plaintiff alleges a claim under the automated-call provision of the Telephone Consumer

                   9   Protection Act (“TCPA”), 47 U.S.C. § 227(b). See Dkt 1. Specifically, Plaintiff alleges that

               10      WhatsApp violated the automated-call provision by texting her using an “automatic telephone

               11      dialing system” (“ATDS”) as that term is defined by the TCPA. See id. at 5 (“Defendant utilized

               12      an ‘automatic telephone dialing system’”). On July 9, 2020, the Supreme Court granted certiorari

               13      in Duguid in order to consider the question of the statutory definition of an ATDS. See Duguid,

               14      No.   19-511     (S.   Ct.),   https://www.supremecourt.gov/search.aspx?filename=/docket/docket

               15      files/html/public/19-511.html. Because the Supreme Court’s resolution of Duguid is likely to

               16      affect the disposition of this case, the parties agree that vacating all current deadlines, adjourning

               17      the Case Management Conference, and staying this matter pending resolution of Duguid will

               18      conserve judicial resources and avoid needless expense.

               19              The parties thus STIPULATE that:

               20              1.      All case deadlines should be vacated, including specifically (i) the July 20, 2020

               21                      deadline for WhatsApp’s response to the complaint and (ii) the August 4, 2020

               22                      deadline for the parties’ Case Management Statement;

               23              2.      The Case Management Conference scheduled for August 11, 2020 should be

               24                      adjourned;

               25              3.      Staying this case until the Supreme Court decides Facebook, Inc. v. Duguid is

               26                      appropriate, will not prejudice either party, and will conserve judicial resources and

               27                      best serve the orderly course of justice; and,

               28

ATTORNEYS AT LAW
                                                                                              STIP. AND [PROPOSED] ORDER
 SAN FRA NCI SCO                                                          1                                    TO STAY CASE
                                                                                                   Case No.: 4:20-cv-00659-JST
                   1         4.    The parties will notify this Court of the Supreme Court’s decision in Facebook, Inc.

                   2               v. Duguid within 14 days of that decision and will include in that notice a proposal

                   3               for next steps in this case.

                   4   DATED: July 14, 2020                       LATHAM & WATKINS LLP

                   5                                              /s/ Melanie M. Blunschi
                                                                  Melanie M. Blunschi (Bar No. 234264)
                   6                                                 melanie.blunschi@lw.com
                                                                  505 Montgomery Street, Suite 2000
                   7                                              San Francisco, California 94111-6538
                                                                  Telephone: +1.415.391.0600
                   8                                              Facsimile: +1.415.395.8095
                   9
                                                                  Andrew B. Clubok (pro hac vice to be filed)
               10                                                   andrew.clubok@lw.com
                                                                  Susan E. Engel (pro hac vice to be filed)
               11                                                   susan.engel@lw.com
                                                                  555 Eleventh Street, N.W., Suite 1000
               12                                                 Washington, D.C. 20004-1304
                                                                  Telephone: +1.202.637.2200
               13                                                 Facsimile: +1.202.637.2201
               14                                                 Attorneys for Defendant WhatsApp, Inc.
               15                                                 BURSOR & FISHER, P.A.
               16
                                                                  /s/ L. Timothy Fisher _____________
               17                                                 L. Timothy Fisher (Bar No. 191626)
                                                                  1990 North California Blvd., 940
               18                                                 Walnut Creek, California 94596
                                                                  Telephone: (925) 300-4455
               19                                                 Facsimile: (925) 407-2700
               20                                                 Email: ltfisher@bursor.com

               21                                                 HEDIN HALL LLP
                                                                  Frank S. Hedin (Bar No. 291289)
               22                                                 fhedin@hedinhall.com
                                                                  Four Embarcadero Center, Suite 1400
               23                                                 San Francisco, California 94104
                                                                  Telephone: + 1 (415) 766-3534
               24                                                 Facsimile: + 1 (415) 402-0058
               25                                                 Attorneys for Plaintiff Donna-Marie May
               26

               27

               28

ATTORNEYS AT LAW
                                                                                         STIP. AND [PROPOSED] ORDER
 SAN FRA NCI SCO                                                     2                                    TO STAY CASE
                                                                                              Case No.: 4:20-cv-00659-JST
                   1
                                                          [PROPOSED] ORDER
                   2
                               Upon consideration of the parties’ Stipulation to Vacate Case Deadlines, Adjourn Case
                   3
                       Management Conference, and Stay Case Pending Decision in Facebook, Inc. v. Duguid, No. 19-
                   4
                       511 (S. Ct.), the Court finds that good cause for the requested stay has been shown and GRANTS
                   5
                       the parties’ Stipulation.
                   6
                               This case is hereby STAYED pending the Supreme Court’s decision in Facebook, Inc. v.
                   7
                       Duguid. All case deadlines are thus vacated, and the Case Management Conference scheduled for
                   8
                       August 11, 2020 is adjourned. The parties shall notify the Court within 14 days of the Supreme
                   9
                       Court’s decision in Facebook, Inc. v. Duguid and will include in that notice a proposal for next
               10
                       steps in this case.
               11
                       IT IS SO ORDERED.
               12

               13
                       DATED:                                             ___________________________
               14                                                         Hon. Jon S. Tigar
               15                                                         United States District Court Judge

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                          STIP. AND [PROPOSED] ORDER
 SAN FRA NCI SCO                                                      3                                    TO STAY CASE
                                                                                               Case No.: 4:20-cv-00659-JST
                   1                                  SIGNATURE ATTESTATION
                   2          I am the ECF User whose identification and password are being used to file the foregoing

                   3   Stipulation and [Proposed] Order to Vacate Case Deadlines, Adjourn Case Management

                   4   Conference, and Stay Case Pending Decision in Facebook, Inc. v. Duguid, No. 19-511 (S. Ct.).

                   5   Pursuant to L.R 5-1(i)(3), I, Melanie M. Blunschi, attest that concurrence in the filing of this

                   6   document has been obtained.

                   7

                   8   DATED: July 14, 2020                               /s/ Melanie M. Blunschi
                                                                          Melanie M. Blunschi
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                          STIP. AND [PROPOSED] ORDER
 SAN FRA NCI SCO                                                      4                                    TO STAY CASE
                                                                                               Case No.: 4:20-cv-00659-JST
